EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of A5 Laboratories Inc. (the “Company”) on Form 10-Q for the period ending December 31, 2012 as filed with the U. S. Securities and Exchange Commission (the “Report”), I, Robert Farr. Prinicpal Accounting Officer, of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to our knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: September 3, 2013 BY: /s/ Robert Farr Name: Robert Farr Title: Principal Accounting Officer
